DETAILED ACTION
This office action is in response to applicant’s filing dated March 16, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 3, 5, and 7-27 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed March 16, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 14, 17, and 24-26.  Claim(s) 2, 4, and 6 were previously canceled.   
Applicants elected without traverse Group I, drawn to a pharmaceutical combination comprising at least one immunomodulatory compound and belinostat or a pharmaceutically acceptable salt thereof as the elected invention and a pharmaceutical combination comprising ipilimumab and nivolumab as the elected species in the reply filed on August 4, 2020.  The requirement is still deemed proper.  Claim(s) 11-20 remain withdrawn. 
Claims 1, 3, 5, 7-10 and 21-27 are presently under examination as they relate to the elected species: ipilimumab and nivolumab.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.
	
Priority
The present application is a 371 of PCT/EP2017/054081 filed on February 22, 2017, which claims benefit of US Provisional Application Nos. 62/298,445, and 62/298,445, filed on February 22, 2016 and US Provisional Application No. 62/409,708 filed October 18, 2016.  The effective filing date of the instant application is February 22, 2016. 

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Objections
Applicant is advised that should claim 21 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7-10 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “A pharmaceutical composition consisting essentially of: (i) an immunomodulatory compound and belinostat or pharmaceutically acceptable salts thereof, wherein said immunomodulatory compound is an antibody selected from the group consisting of ipilimumab, tremelimumab, lambrolizumab- pembrolizumab, and nivolumab; and (ii) a pharmaceutically acceptable unit dosage form; wherein the composition excludes any additional immunomodulatory compounds.

The Examiner notes that the transitional phrase “consisting essentially of” has been construed as equivalent to "comprising" (see explanation set forth in the 103 rejection) and thus is presumptively open-ended.  The claim further recites “wherein the composition excludes any additional immunomodulatory compounds.”  It is unclear if the proviso “wherein the composition excludes any additional immunomodulatory compounds” is meant to limit the immunomodulatory compound to a single immunomodulatory compound (i.e. wherein the immunomodulatory compound”  is one of ipilimumab, tremelimumab, lambrolizumab- pembrolizumab, and nivolumab and any additional immunomodulatory compound including an additional compound from the list is excluded or if the proviso is intended to exclude additional immunomodulatory compounds not claimed.  
	In the interest of compact prosecution and for the purposes of applying art, the phrase  “wherein the composition excludes any additional immunomodulatory compounds” is construed as excluding any immunomodulatory compound not listed in claim 1.
Claims 3, 5, 7-10 and 21-27, which depend from and thus encompass all the limitations of claim 1, do not clarify the ambiguity of claim 1.  Thus, the rejection also applies to claims 3, 5, 7-10 and 21-27.


Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1, 3, 5, 8-10, and 21-24 stand rejected under 35 U.S.C. 103 as being unpatentable over Wolchok et al (N Engl J Med, 2013; 369: 122-133, cited in a previous Office Action) in view of Woods et al (Cancer Immunol Res, 2015; 3(12):1375–85, published online August 21, 2015, cited in the IDS filed August 22, 2018).
	The Examiner notes that with regard to the transitional phrase "consisting essentially of", the phrase "consisting essentially of" has been construed as equivalent to "comprising". The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.03.
	In the instant case, Applicant has not demonstrated that the addition of other components such as additional immunomodulatory agents would materially change the characteristics of the instant invention. The specification teaches a combination comprising an immunomodulatory compound consisting of a mixture of ipilimumab and nivolumab (claim 24).   The cited art suggests a combination consisting of a combination of immunomodulatory agents, nivolumab and ipilimumab in combination with belinostat. In view of the instant disclosure, it is unclear how the inclusion of more than one immunomodulatory agent would materially change the characteristics of applicant's invention. 
Regarding claims 1, 3, 5, 8, and 21-24, Wolchok teaches nivolumab plus ipilimumab in advanced melanoma (Title); a phase 1 trial of nivolumab combined with ipilimumab in patients with advanced melanoma (abstract, background); and concurrent therapy with nivolumab and ipilimumab had a manageable safety profile and provided clinical activity that appears to be distinct from that in published data on monotherapy, with rapid and deep tumor regression in a substantial proportion of patients (abstract, conclusions).  Thus, Wolchok teaches a pharmaceutical combination comprising the elected ipilimumab and nivolumab.  Wolchok does not explicitly teach a pharmaceutical combination comprising belinostat, ipilimumab and nivolumab.  
However, Woods teaches HDAC inhibition upregulates PD-1 ligands in melanoma and augments immunotherapy with PD-1 blockade (title); targeting the immune system by blocking checkpoint molecules has generated durable responses, with overall responses rates of 10% to 15% and 30% to 40% when blocking CTLA-4 or PD-1, respectively; these results led to the FDA approval of the anti–CTLA-4 antibody ipilimumab in 2011 and the anti–PD-1 antibodies pembrolizumab and nivolumab in 2014 (page 1375, right, 1st paragraph); PD-L1 expression was enhanced with LBH589, MS275, and MGCD0103 treatment (three representative patient samples in Fig. 2A); PDX101 (belinostat), a panHDAC inhibitor, similarly upregulated PD-L1 expression; furthermore, these four inhibitors had a clear dose-dependent effect, with higher concentrations resulting in even greater expression of PD-L1 (page 1379, right, 2nd paragraph); therapeutically, combining the HDAC inhibitor LBH589 with PD-1 blockade in vivo enhanced antitumor activity compared with either agent alone, resulting in a delay in tumor progression and an increase in OS in murine melanoma (page 1383, right, 2nd paragraph); results demonstrate clinical relevance for the immune effects of HDAC inhibitors and provide a rationale for the clinical evaluation of PD-1 blockade in combination with HDAC inhibition.
As such, since Wolchok teaches a pharmaceutical combination comprising the elected ipilimumab and nivolumab, and since Woods teaches that nivolumab is an PD-L1 inhibitor, belinostat is a HDAC inhibitor, and HDAC inhibition upregulates PD-1 ligands in melanoma and augments immunotherapy with PD-1 blockade, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the pharmaceutical combination taught by Wolchok to further comprise belinostat with an expectation of success, since the prior art establishes that belinostat is an HDAC inhibitor that upregulates PD-1 ligands and may augment immunotherapy with PD-1 blockade.

Regarding claims 8-10, which are directed to the use of the claimed pharmaceutical combination for the treatment of cancer, hepatocellular carcinoma, and breast cancer, respectively, such a limitation of the instant claims fail to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition (i.e. an intent to use the disclosed pharmaceutical combination as treatment for cancer, hepatocellular carcinoma, or breast cancer), which does not impart any physical or material characteristics to the composition that is not already present in the cited prior art.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See Ptiney Bowes Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See also Rowe v. Dror, 112 F.3d 473, 378, 42 USPQ2d 1550, 1554 and MPEP 2112.02(II).  In the instant case, the claims are directed to a pharmaceutical combination and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.
Taken together, all this would result in the practice of the method of claims 1, 3, 5, 8-10, and 21-24 with a reasonable expectation of success.


Claims 7 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wolchok et al (N Engl J Med, 2013; 369: 122-133, cited in a previous Office Action) in view of Woods et al (Cancer Immunol Res, 2015; 3(12):1375–85, published online August 21, 2015, cited in the IDS filed August 22, 2018) as applied to claims 1, 3, 5, 8-10, and 21-24 above, and further in view of Sehested et al (WO 2009/109861 A1, cited in a previous Office Action).
The combination of Wolchok and Woods suggest all the limitations of claim 7 (see above 103 rejection), except wherein the belinostat is formulated with arginine.
However, Sehested teaches liquid formulations of Belinostat™ further comprising L-arginine, wherein the Belinostat™ is freely soluble, and which are suitable for administration by injection, infusion, intravenous infusion (page 2, lines 18-20).
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the belinostat with arginine for use in a pharmaceutical combination comprising ipilimumab, nivolumab, and belinostat with a reasonable expectation of success, since the prior art establishes that compositions of belinostat are known to be formulated with arginine, thus resulting in the combination of claim 7 with a reasonable expectation of success.

Regarding claims 25-27, Sehested teaches liquid formulations of Belinostat™ further comprising L-arginine, wherein the Belinostat™ is freely soluble, and which are suitable for administration by injection, infusion, intravenous infusion.  Wolchok teaches intravenous doses of nivolumab and ipilimumab were administered in patients (abstract).  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the belinostat with ipilimumab and nivolumab for use in a solution for intravenous infusion with a reasonable expectation of success, since the prior art establishes that compositions of belinostat and compositions comprising ipilimumab and nivolumab are known to be formulated in formulations suitable for intravenous infusion, thus resulting in the combination of claim 25-27 with a reasonable expectation of success.



Claims  1, 3, 5, 7-10, and 21-27 stand rejected under 35 U.S.C. 103 as being unpatentable over Sehested et al (WO 2009/109861 A1) in view of West et al (OncoImmunology, 2012, 1(3):376-378) and Wolchok et al (N Engl J Med, 2013; 369: 122-133).  
The Examiner notes that with regard to the transitional phrase "consisting essentially of", the phrase "consisting essentially of" has been construed as equivalent to "comprising". The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.03.
	In the instant case, Applicant has not demonstrated that the addition of other components such as additional immunomodulatory agents would materially change the characteristics of the instant invention. The specification teaches a combination comprising an immunomodulatory compound consisting of a mixture of ipilimumab and nivolumab (claim 24).   The cited art suggest a combination consisting of a combination of immunomodulatory agents, nivolumab and ipilimumab in combination with belinostat. In view of the instant disclosure, it is unclear how the inclusion of more than one immunomodulatory agent would materially change the characteristics of applicant's invention. 
Regarding claims 1, 3, 5, 8,  and 21-24, Sehested teaches combination treatments in which two or more treatments or therapies are combined; for example, Belinostat™ may also be used in combination therapies, in conjunction with other agents, including antibodies (e.g. as in immunotherapy) (page 10, lines 10-15).  Sehested teaches the disclosed compositions are useful for treating skin cancer (claim 25).  Sehested does not teach the immunotherapy antibodies are the elected ipilimumab and nivolumab.
However, West teaches the combination of histone deacetylase inhibitors with immune-stimulating antibodies has potent anti-cancer effects (Title); potent and long lasting tumor regression can be elicited by immune-stimulating monoclonal antibodies (mAbs) when  combined with histone deacetylase inhibitors (HDACi) and believe this therapy will have broad application in humans (Abstract); there is currently a great expansion of interest in treating cancer with immunotherapy, in particular manipulating the anticancer host immune response with mAbs; the recent FDA approval of the anti-CTLA-4 mAb (ipilimumab) highlights the potential of this type of therapy and provides opportunities for further development in this area; an important function of these immunomodulatory mAbs is their ability to synergise with conventional first line therapy to enhance anti-cancer efficacy (page 376, left, 1st paragraph).
Wolchok teaches ipilimumab is a fully human, IgG1 monoclonal antibody blocking cytotoxic T-lymphocyte–associated antigen 4 (CTLA-4), that improved overall survival in patients with advanced melanoma and nivolumab is a fully human IgG4 antibody blocking the programmed death 1 (PD-1) receptor that produced durable objective responses in patients with melanoma (page 123, left, 1st paragraph).  Wolchok teaches nivolumab plus ipilimumab in advanced melanoma (Title); a phase 1 trial of nivolumab combined with ipilimumab in patients with advanced melanoma (abstract, background); and concurrent therapy with nivolumab and ipilimumab had a manageable safety profile and provided clinical activity that appears to be distinct from that in published data on monotherapy, with rapid and deep tumor regression in a substantial proportion of patients (abstract, conclusions).  Melanoma reads on skin cancer.  Thus, Wolchok teaches a pharmaceutical combination comprising the elected ipilimumab and nivolumab for use in treating skin cancer.  
Thus, it would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to produce a pharmaceutical combination comprising belinostat and a immunotherapy antibody taught by Sehested wherein the immunotherapy antibodies comprise the elected ipilimumab and nivolumab taught by Wolchok.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for treating skin cancer.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the belinostat with the immunotherapy antibodies, ipilimumab and nivolumab, one would have achieved a composition useful for treating skin cancer.  
Secondly, the strongest rationale for combining references is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-995, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  In the instant case, the prior art teaches that the combination of histone deacetylase inhibitors with immune-stimulating antibodies has potent anti-cancer effects.  Accordingly, the skilled artisan would expect a superior beneficial result from the composition comprising belinostat in combination with additional immunotherapy antibodies, ipilimumab and nivolumab to treat skin cancer.  

Regarding claims 7 and 25-27, Sehested teaches liquid formulations of Belinostat™ further comprising L-arginine, wherein the Belinostat™ is freely soluble, and which are suitable for administration by injection, infusion, intravenous infusion (page 2, lines 18-20).

Regarding claims 8-10, which are directed to the use of the claimed pharmaceutical combination for the treatment of cancer, hepatocellular carcinoma, and breast cancer, respectively, such a limitation of the instant claims fail to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition (i.e. an intent to use the disclosed pharmaceutical combination as treatment for cancer, hepatocellular carcinoma, or breast cancer), which does not impart any physical or material characteristics to the composition that is not already present in the cited prior art.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See Ptiney Bowes Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See also Rowe v. Dror, 112 F.3d 473, 378, 42 USPQ2d 1550, 1554 and MPEP 2112.02(II).  In the instant case, the claims are directed to a pharmaceutical combination and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.
Taken together, all this would result in the composition of claims 1, 3, 5, 7-10 and 21-27 with a reasonable expectation of success.

Response to Arguments
Applicant argues:
The proviso language in the amended claims has been provided to make it clear what the basic and novel characteristics of the claims are, namely that the specific combinations of Applicant's Claim    1 directed to  belinostat with  only  one immunomodulatory agent achieves the required activity level, but with a greatly reduced chance of harmful side effects. More specifically, the cited references, taken either singly or in combination, fail to disclose or suggest a combination of belinostat with only one immunomodulatory   agent selected  from  the group  consisting  of ipilimumab, tremelimumab, lambrolizumab-pembrolizumab, and nivolumab.  Instead, the cited references are all directed to compositions that contain a combination  of  both  nivolumab   and  ipilimumab, with   possible  additional immunomodulatory agents, with belinostat, and thus do not disclose or suggest that belinostat may be administered with only one of these immunomodulatory agents and yet achieve the required anti-tumor activity. Further, since these additional active ingredients may interact synergistically, which indeed is the intent of the use of such multiple agents, the skilled artisan would not have expected that the identification of the simpler combination, devoid of one of the immunomodulatory agents called for in the prior art, could be effective. However, as previously shown by Applicant, the claimed compositions do provide an effective treatment in a manner not disclosed or suggested in the prior art.


Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, the claims do not clearly set forth that the claimed pharmaceutical compositions require a single immunomodulatory agent.  It is unclear if the proviso “wherein the composition excludes any additional immunomodulatory compounds” is meant to limit the immunomodulatory compound to a single immunomodulatory compound (i.e. wherein the immunomodulatory compound”  is one of ipilimumab, tremelimumab, lambrolizumab- pembrolizumab, and nivolumab and any additional immunomodulatory compound including an additional compound from the list is excluded or if the proviso is intended to exclude additional immunomodulatory compounds not claimed.  As set forth above, in the interest of compact prosecution and for the purposes of applying art, the phrase  “wherein the composition excludes any additional immunomodulatory compounds” has been construed as excluding any immunomodulatory compound not listed in claim 1.  Thus, although Wolchok in view of Woods and Sehested in view of West and Wolchok suggest a combination comprising nivolumab, ipilimumab and belinostat, nivolumab and ipilimumab are both claimed immunomodulatory compounds and thus are not considered excluded from the instantly claimed compositions.  Moreover, the instant specification discloses pharmaceutical combinations comprise a therapeutically effective amount of an anti-CTLA-4 antibody and a therapeutically effective amount of anti-PD-1 antibody and in a particular embodiment, the pharmaceutical combination comprises Beleodaq®, Yervoy® and Opdivo® (page 7, 1st paragraph); Belinostat is currently available under the brand name Beleodaq® (page 6, 1st paragraph); ipilimumab is Yervoy® (page 4, last paragraph); and nivolumab is Opdivo®.  Thus, a combination of belinostat, nivolumab and ipilimumab is construed to be within the instant claims.

Conclusion
	Claims 1, 3, 5, 7-10 and 21-24 are rejected.
	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/RR/             Examiner, Art Unit 1628 
                                                                                                                                                                                          
/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628